Citation Nr: 0519446	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned Veterans Law 
Judge in February 2003.  A transcript of that hearing is 
associated with the claims file.  

In June 2003, the Board remanded the issues on appeal for 
additional development.


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
of left knee disorder.

2.  The medical evidence does not show that the veteran's low 
back disorder is either etiologically related to service or 
to a service-connected disability.

3.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340, 
4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his claim.  The November 2000, April 
2001, February 2002, May 2002, October 2002, and January 2004 
letters from the RO as well as the May 2002 and December 2002 
statements of the case and subsequent supplemental statements 
of the case informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the November 2000, April 2001, 
February 2002, May 2002, October 2002, and January 2004 
letters from the RO directed the veteran to submit any 
pertinent evidence in his possession.  In addition, he was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the veteran must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, the 
initial VCAA notice with respect to his TDIU claim was 
provided in November 2000, prior to the January 2002 rating 
decision.  Similarly, the initial VCAA notice with respect to 
his left knee and low back claims was provided in May 2002, 
prior to the August 2002 rating decision.  Accordingly, 
inasmuch as these letters were furnished to the veteran prior 
to the rating decisions from which this appeal arises, the 
VCAA notices with respect to these issues was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records as well as VA and private treatment reports.  In 
addition, the veteran has been afforded a hearing before the 
undersigned Veterans Law Judge.  As the record reflects that 
the veteran has been afforded VA examinations with respect to 
his claims, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with this claim.

Service Connection

The veteran claims that he is entitled to service connection 
for a left knee disorder, as secondary to his service 
connected right knee disorder, and a low back disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Left Knee

Review of the veteran's service medical records reflects that 
he was treated for right knee complaints; however, these 
records are silent with respect to complaints of or treatment 
for left knee impairment.  

Similarly, the veteran's post service treatment records and 
VA examination reports are silent with respect to left knee 
complaints until June 1990, approximately 14 years after the 
veteran's separation from service.  These records reflect 
that the veteran was involved in a motor vehicle accident and 
complained of low back pain which radiated to the bilateral 
posterior thighs to the level of the knees.  

Thereafter, in July 2002, the veteran claimed entitlement to 
service connection for a left knee disorder as secondary to 
his service-connected right knee disorder.  

In support of this claim, the veteran submitted a July 2002 
VA outpatient treatment report which does not reflect left 
knee complaints.  However, it is noted that the veteran had 
significant osteoarthritis of the right knee.  It is further 
noted that it is not uncommon for patients with joint pain, 
when favoring said joint, to alter their mechanics to help 
alleviate their pain, thereby stressing joints above and 
below the involved area.  The examiner commented that this 
may be the case with the veteran.  

A June 2002 VA fee basis examination notes the veteran's 
complaints of left knee pain and reported that he wore a 
brace on both knees.  However, with the exception of pain on 
motion, the examiner noted no abnormal findings with respect 
to the left knee and no diagnosis is provided.  

During his February 2003 Video Conference hearing, the 
veteran testified that, as a result of his right knee 
weakness, his left knee gets more than normal use.  He 
further recalled that he initially began favoring his left 
knee one year after his December 1976 right knee surgery and 
initially sought treatment for left knee impairment in 2002.  

An August 2004 report of VA examination reflects that the 
veteran's claims file, to include his service medical 
records, was reviewed by the examiner.  The examination 
report includes the diagnosis of painful left knee with 
normal examination.  In addition, the examiner commented that 
it is unlikely that the veteran's left knee condition is due 
to his right knee condition.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a left knee disorder because there is no medical evidence 
that such a disorder currently exists.

It is acknowledged that, in the June 2003 remand, the Board 
noted that the veteran had undergone treatment and surgery 
for an internal derangement of the left knee.  However, upon 
further review of the medical records, the Board finds that 
this is not an accurate representation.  Specifically, 
although a March 2002 surgical report notes a preoperative 
diagnosis of internal derangement of the left knee, the same 
surgical report notes preoperative and postoperative 
diagnosis identifying the right knee and the operative 
procedure is identified as arthroscopy, right knee.  
Accordingly, the Board finds that the preoperative diagnosis 
of internal derangement of the left knee is in error and the 
correct preoperative diagnosis is internal derangement of the 
right knee.  

In this regard, the Board notes that in determining whether 
evidence is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  Additionally, it is not 
inappropriate to correct errors with regard to inadvertent 
misdesignations of "right" or "left" as required.  See 
Gifford v. Brown, 6 Vet. App. 269 (1994).

While the Board acknowledges that the veteran has complained 
of left knee pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed left knee disability.  

Additionally, it is now well-settled that as a layperson 
without medical training, the veteran is not competent to 
render an opinion concerning medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 (2001).  

In summary, service connection cannot be granted because 
there is no current identifiable disability of the left knee.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left knee disorder.

Low Back

Review of the veteran's service medical records reflects that 
he was treated for low back complaints in service; however, 
X-ray examination was negative and the diagnosis was chronic 
low back pain.  

Post service treatment records, dated in August 1976, reflect 
that the veteran continued to complain of low back pain.  

Upon VA examination in November 1976, the examiner concluded 
that the veteran did not have any orthopedic condition for 
which a disability could be established.  

Subsequent post service treatment records and VA examination 
reports are silent with respect to low back complaints until 
June 1990, approximately 14 years after the veteran's 
separation from service.  These records include an August 
1990 letter from the veteran's treating physician which 
reflects that the veteran was involved in a motor vehicle 
accident and complained of low back pain which radiated to 
the bilateral posterior thighs to the level of the knees.  
This letter notes that the veteran reported that he was in 
his usual state of good health and without prior problems 
with any of the described disorders as of June 12, 1990.

Thereafter, private treatment records reflect that the 
veteran sustained a work related back injury in March 2000 
when he twisted his back while pulling a tarp off of a truck.  

As noted above, a July 2002 VA outpatient treatment report 
notes that the veteran had significant osteoarthritis of the 
right knee and that it is not uncommon for patients with 
joint pain, when favoring said joint, to alter their 
mechanics to help alleviate their pain.  Thus, stressing 
joints above and below the involved area.  The examiner 
commented that this may be the case with the veteran.  

During his February 2003 Video Conference hearing, the 
veteran testified that he had recurrent low back pain during 
and immediately following service.  He further testified that 
his low back impairment has been gradually worsening since 
his discharge from military service.  The veteran reported 
that his low back pain is aggravated because his service 
connected right knee causes him to walk with a limp.  

An August 2004 report of VA examination reflects that the 
veteran's claims file, to include his service medical 
records, were reviewed by the examiner.  The examination 
report includes the diagnosis of mild degenerative disc 
disease of the lumbosacral spine with zero to mild functional 
loss due to pain.  In addition, the examiner commented that 
it is less likely that that the veteran's low back disorder 
is related to military service.  Rather, the examiner 
concluded that the veterans current low back disorder is most 
likely due to his on the job injury while picking up a tarp 
and falling.  

The veteran believes that his low back impairment had its 
onset during his active military service or, alternatively, 
it is the result of his altered gait due to his service-
connected right knee disorder.  However, as noted above, it 
is well established that, as a lay person without medical 
training, he is not competent to comment on medical matters 
such as diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

In this regard, the Board acknowledges the veteran's 
testimony that he was treated for low back complaints during 
service and upon discharge and that such complaints have 
gradually worsened over time; however, the competent medical 
evidence suggests that the veteran's back complaints during 
service and immediately upon discharge resolved and the 
veteran did not experience low back symptoms until June 1990, 
approximately 14 years after his separation from service, 
when he was involved in an automobile accident.  Moreover, 
the August 2004 VA examination report includes the opinion 
that it is less likely that that the veteran's low back 
disorder is related to military service.  Rather, the 
examiner concluded that the veteran's current low back 
complaints are due to his on the job back injury sustained in 
March 2002.  

Upon consideration of the foregoing, the Board finds that a 
low back disorder was not manifested during service or within 
one year of discharge, nor is the veteran's low back disorder 
otherwise related to his active duty service.  The Board 
therefore finds that service connection for a low back 
disorder is not warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2004).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

During his February 2003 Video Conference hearing, the 
veteran testified that his right knee, left knee, and low 
back disorders preclude him from working and that his last 
period of fulltime employment was in March 2000, as a flat 
bed truck driver.  He reported that this is a very physically 
demanding job.  The veteran stated that he has secondary 
education in the areas of drafting design and mechanical 
engineering; however, he is 24 credits shy of getting a four 
year degree.  

As noted above, the veteran claims that service connection is 
warranted for his left knee and low back disorders; however, 
for the foregoing reasons, the Board has denied these claims.  

The August 2004 report of VA examination includes the 
examiner's opinion that, based on examination of the veteran 
and a review of his claims file, the veteran is capable of 
gainful employment.  

The veteran's medial meniscectomy, right knee, has been rated 
as 20 percent disabling effective from April 1977, a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
convalescence was assigned in March 2002 following right knee 
surgery, and the 20 percent rating was reinstated effective 
from May 2002.  In addition, effective from June 2002, he has 
also been rated as 10 percent disabled for arthritis of the 
right knee associated with medial meniscectomy, right knee.  
These are his only service-connected disabilities.  The 
veteran's current combined evaluation for compensation is 30 
percent.  This does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability.  These cases should be referred 
for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that the veteran's 
service connected disabilities alone preclude him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to his service-connected medial 
meniscectomy, right knee, and arthritis of the right knee 
associated with medial meniscectomy, right knee.

The evidence discussed above does not support a conclusion 
that the veteran's service-connected disability alone 
precludes him from engaging in substantially gainful 
employment and that he is totally disabled due to his 
service-connected disability.  Based on the evidence of 
record, there is no reason for the Board to conclude that the 
veteran's service-connected medial meniscectomy, right knee, 
and the arthritis associated with this disorder is so unusual 
or exceptional so as to warrant referral of the case for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b).


ORDER

The appeal is denied as to all issues.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


